DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Mondrow et al. for an “intelligent lock” filed June 16, 2020 has been examined.  
 
This application is a CON of 16/446,002 filed June 19, 2019, now US# 10/699,500, 
which is CON of 16/057,654 filed August 7, 2018, now 10,366,556.
  
Claims 1-30 are pending.

Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial 16/446,002 filed June 19, 2019, now US# 10/699,500.

Claim Objections
Claims 14 and 26 are objected to because of the following informalities:  the acronym “WiFi” is not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Claim 16 recites the limitation "the access control" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  

Referring to claims 17-30 are rejected as being dependent upon a rejected Claim 16 above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10/699,500. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 16, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 16 of the instant application is broader than the claims 1 and 16 of U.S. Patent No. 10/699,500. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 10/699,500 except without the limitation "an administrative user via an interface."

U.S. Patent No. 10,699,500- Claim 1
Instant Application Claim 1
A method for operating an access control device having a battery, a processor, and a wireless transceiver, the method comprising:
A method for operating an access control device having a battery, a processor, and a wireless transceiver, the method comprising:
creating a plurality of wake-up schedules for the wireless transceiver;
creating a plurality of wake-up schedules for the wireless transceiver;
wherein each of the plurality of wake-up schedules is configured to:
wherein each of the plurality of wake-up schedules is configured to:
control how frequently the wireless transceiver wakes up to transmit or receive information; and
control how frequently the wireless transceiver wakes up to transmit or receive information; and
each of the plurality of wake-up schedules for the wireless transceiver is different from another one or the plurality of wake-up schedules for the wireless transceiver;
each of the plurality of wake-up schedules for the wireless transceiver is different from another one or the plurality of wake-up schedules for the wireless transceiver;
automatically switching between the plurality of wake-up schedules for the wireless transceiver such that a duration of time between wake-ups for the wireless transceiver is shorter during some predefined times and longer during other predefined times;
automatically switching between the plurality of wake-up schedules for the wireless transceiver such that a duration of time between wake-ups for the wireless transceiver is shorter during some predefined times and longer during other predefined times;
an administrative user via an interface.
wherein the duration of time between wake-ups for each of the plurality of wake-up schedules for the wireless transceiver is configurable by a user.

 
The following claims are patentably similar from each other:
Instant Application         	Application Number 10/699,500
1				1 
16		 		16
  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,366,556.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Referring to Claims 1 and 16 of the instant application, the method and the access control device includes creating a plurality of wake-up schedules for the wireless transceiver; wherein each of the plurality of wake-up schedules is configured to: control how frequently the wireless transceiver wakes up to transmit or receive information; and each of the plurality of wake-up schedules for the wireless transceiver is different from another one or the plurality of wake-up schedules for the wireless transceiver; automatically switching between the plurality of wake-up schedules for the wireless transceiver such that a duration of time between wake-ups for the wireless transceiver is shorter during some predefined times and longer during other predefined 
The different is that the Claims 1 and 16 of the instant application did not explicitly disclose a plurality of wireless transceiver; and creating a plurality of wake-up schedules for each of the plurality of the wireless transceiver.
It would have been obvious to a person of ordinary skill in the art to recognize claims 1 and 16 of the instant application is broader than the claims 1 and 16 of U.S. Patent No. 10,366,556. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 10,366,556 except without the limitation "a plurality of wireless transceiver; and creating a plurality of wake-up schedules for each of the plurality of the wireless transceiver."
  
U.S. Patent No. 10,366,556- Claim 1
Instant Application Claim 1
A method for operating an access control device having a battery, a processor, and a plurality of wireless transceiver, the method comprising:
A method for operating an access control device having a battery, a processor, and a wireless transceiver, the method comprising:
creating a plurality of wake-up schedules for each of the wireless transceiver;
creating a plurality of wake-up schedules for the wireless transceiver;
wherein each of the plurality of wake-up schedules is configured to:
wherein each of the plurality of wake-up schedules is configured to:
control how frequently a particular the plurality wireless transceiver wakes up to transmit or receive information; and
control how frequently the wireless transceiver wakes up to transmit or receive information; and
particular wireless transceiver is different from another one or the plurality of wake-up schedules for the wireless transceiver;
each of the plurality of wake-up schedules for the wireless transceiver is different from another one or the plurality of wake-up schedules for the wireless transceiver;
automatically switching between the plurality of wake-up schedules for the particular wireless transceiver such that a duration of time between wake-ups for the wireless transceiver is shorter during some predefined times and longer during other predefined times;
automatically switching between the plurality of wake-up schedules for the wireless transceiver such that a duration of time between wake-ups for the wireless transceiver is shorter during some predefined times and longer during other predefined times;
 wherein the duration of time between wake-ups for each of the plurality of wake-up schedules for each of the wireless transceiver is configurable by an administrative user via an interface.
wherein the duration of time between wake-ups for each of the plurality of wake-up schedules for the wireless transceiver is configurable by a user.

 

The following claims are patentably similar from each other:
Instant Application         Patent No. 10,366,556
1			1
16			16

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684